Citation Nr: 1338862	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chronic bronchitis with chronic cough.
   
4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for allergies, claimed as allergies to mold and unknown industrial allergies.

6.  Entitlement to service connection for a left lung nodule.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a bilateral ankle disability, claimed as arthritis.

12.  Entitlement to service connection for a bilateral foot disability, claimed as arthritis.
  
13.  Entitlement to service connection for fibromyalgia

14.  Entitlement to service connection for restless leg syndrome.

15.  Entitlement to service connection for a disability manifested by chronic fatigue.

16.  Entitlement to service connection for a disability manifested by vertigo and a loss of balance.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for multi-focal premature ventricular contractions (PVCs).

19.  Entitlement to service for headaches with sensitivity to light.

20.  Entitlement to service connection for peripheral edema.  

21.  Entitlement to service connection for psychiatric disability, to include depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

The pension issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran had active military service from July 31, 1972, to September 13, 1972.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VA's duties to notify and assist the Veteran..  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Nonservice-Connected Pension Benefits

The Veteran seeks nonservice-connected pension benefits because he is currently totally and permanently disabled.  He claims that he qualifies for a nonservice-connected pension because he was discharged for being overweight although he wished to remain in the military.  The Veteran asserts that prior to his discharge, he asked to remain in the military and to continue new options to lose weight.  He states, however, that this request was denied.  Essentially, he asserts that it was not his decision to be discharged from the military, and therefore, he should not be denied pension benefits.    

In order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active duty during a period of war for a period of 90 days or more, or served an aggregate of 90 days or more in separate periods of service during the same or different war periods.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran served on active duty for a period of less than 90 days.  This fact is not in dispute.  Regardless of the reason for the Veteran's discharge from service, there is no legal basis for a veteran who served on active duty for a period of less than 90 days to receive pension benefits.  Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.


REMAND

Unfortunately, a remand is needed with respect to the Veteran's service connection claims.

As an initial matter, it is unclear from the current record whether the Veteran actually intended to file claims for service connection for the named disorders when he initially filed his claim for nonservice-connected pension benefits in January 2008.  Although the RO adjudicated the service connection claims on appeal in the October 2008 rating decision, it is unclear from the formal claim for benefits submitted by the Veteran in January 2008 and his accompanying statement whether he actually wished to pursue service connection claims for the disorders identified above, or whether he simply intended to identify all of his medical diagnoses and conditions in support of his claim for pension benefits.  On his VA Form 21-526, the Veteran checked that he wished to file claims for compensation and pension but then appears to have crossed this out by placing an "X" over the check mark.  The form clearly reflects that he checked the box indicating that he wished to file a claim for pension benefits.  

Additionally, the Veteran stated on his November 2008 notice of disagreement that he wanted to "appeal the decision for service connected conditions."  He also stated, however, that he "never asked for service connection" and that he "claimed pension benefits all along."  

Subsequently, the RO issued a statement of the case in May 2009, in which the service connection claims were addressed.  

On his February 2010 VA Form 9, the Veteran indicated that he wished to appeal all of the issues listed on the statement of the case, and he provided statements that reiterated his assertion that he is entitled to nonservice-connected pension benefits.  He did not make any assertions with regard to the service connection claims.

Further confusing the matter is the Veteran's failure to provide any statements whatsoever in support of his claims for service connection.  He has not explicitly expressed a belief that the claimed disorders began in or are related to his military service.  Also, the Veteran has not offered any specific assertions or explanations as to why he believes service connection is warranted for the disorders on appeal.

Thus, the RO or the Appeals Management Center (AMC) must contact the Veteran in order to clarify whether he wishes to continue to pursue claims for service connection as listed above.  In so doing, the RO or the AMC must request that the Veteran provide a statement explaining why he believes service connection is warranted for each claimed disorder.  The RO or the AMC should explain to the Veteran that this information is needed so that VA can clearly understand the nature of his contentions and the scope of his claims.

Also, it does not appear that all of the Veteran's VA treatment records have been associated with the record.  Currently, the claims file includes VA treatment records dated from April 2010 to June 2011.  These records indicate, however, that the Veteran received treatment at a VA medical facility from at least June 2008, if not earlier.  All of the VA treatment records relevant to issues on appeal must be obtained in order to fairly adjudicate the Veteran's claims.  Thus, the Board must remand the case so that the RO or the AMC may attempt to obtain the Veteran's outstanding VA treatment records and any outstanding private records identified by the Veteran as relevant to his claims.  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Clarify with the Veteran whether he wishes to continue to pursue claims for service connection for sleep apnea; COPD; asthma; allergies; a left lung nodule; a cervical spine disability; a lumbar spine disability; a right knee disability; a left knee disability; bilateral ankle disability; bilateral foot disability; fibromyalgia; chronic fatigue; restless leg syndrome; a disability manifested by vertigo and a loss of balance; hypertension; PVCs; headaches with a sensitivity to light; peripheral edema; and psychiatric disability, to include depression.  In so doing, request that the Veteran submit a statement explaining why he believes service connection is warranted for the disabilities he believes are service-connected  

If he desires to withdraw any of these claims, a written statement to this effect should be included in the claims file or Virtual VA.

2.  If the Veteran does not withdraw all of the appealed issues, undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the issue or issues still in appellate status.

3.  Undertake any additional development deemed necessary.

4.  Then, readjudicate any issues remaining in appellate status.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


